Exhibit 10.1 NCP-EIGHT LIQUIDATING TRUST AGREEMENT THIS AGREEMENT is made and entered into effective this 9th day of May, 2016 (the “Effective Date”) by and among NORTHLAND COMMUNICATIONS CORPORATION, as general partner of NORTHLAND CABLE PROPERTIES EIGHT LIMITED PARTNERSHIP (“NCP-Eight”), a Washington limited partnership, and as agent for the Limited Partners of NCP-Eight (Northland Communications Corporation and NCP-Eight are referred to collectively as “Trustor”), and NORTHLAND EIGHT LIQUIDATING TRUSTEE LLC (“the Trustee”). 1.
